Title: Enclosure: Thomas Jefferson’s Sawing Instructions for James Martin, [ca. 10 November 1818]
From: Jefferson, Thomas
To: Yancey, Joel,Martin, James


            
               ca. 10 Nov. 1818
            
            Bill for Capt Martin
            
              
                 
                10. joists 
                 8. by 10.I. 
                24.f. long clear of bad knots windshakes & cracks. heart of poplar.
              
              
                
                10. do
                4  by 10.I. 
                 24.f. long. heart of poplar clear of bad knots.
              
              
                
                5. pieces
                 6.I. square 
                16.f. long. heart of poplar.
              
            
            500.f. sheeting plank. poplar.
          